Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 64-65, 71-72, 75, 78-79, 82-83, 86, 89-90, 93-94, 97-103 are pending.  Claims 64-65, 86 stand amended.  Claims 98-103 are newly added.
Priority
Instant application 16919291, filed 7/02/2020 claims priority as follows:

    PNG
    media_image1.png
    131
    275
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS(s) received 01/31/2022  have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
	In view of Applicant amendment, the 102 rejection is withdrawn.  Examiner expanded his search pursuant to the specie election.  The new compounds in the 103 rejection below read on claims 64, 71, 78, 89 and 93.  Claims 65, 72, 75, 79, 82-83, 86, 90, 94, 97 and 98-103 are withdrawn as not reading on the expanded specie.  These claim will be rejoined on Applicant amending around the art below as Examiner will be required to expand the specie election until new art is identified or no art is identified and the generic claims are in condition for allowance.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 64, 71, 78, 89 and 93  is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH-11162649 (“the ‘649 publication”, made of record on the IDS).
The ‘649 publication teaches for example:

    PNG
    media_image2.png
    127
    373
    media_image2.png
    Greyscale
.
In this case, Ar1 and Ar2 = a substituent with a benzene ring or a substituent in which 2 or 3 benzene rings are bonded together.  In this case, at least one of Ar1 and Ar2 do not include fluorene.  In this case, one of Ar1 and Ar2 comprises a C6 sp3 hydrocarbon.
This specie fails to teach 8 total hydrocarbon sp3 containing groups.
 However, the ‘649 publication also teaches 

    PNG
    media_image3.png
    129
    307
    media_image3.png
    Greyscale
.
In this case, one skilled in the art could readily substitute one biphenyl group having no alkyl groups for another biphenyl group containing 2 additional sp3 carbon atoms making the total 8.
It would have been prima facie obvious to one having ordinary skill in the art to substitute one known biphenyl group in compound 6 for another biphenyl group in compound 10 to arrive at instant claim 64 because structurally similar compounds are expected to have similar properties.  In this case, the genus of the application links the properties as being similar.  Further, one is guided to these amine substituents because the are preferred being parts of species.  Alternatively, one could start with compound 10 and substitute the benzene ring substituent with the benzene ring substituent of compound 6.  The same rationale applies.
The utility is light emitting devices.  There are substrates:

    PNG
    media_image4.png
    200
    580
    media_image4.png
    Greyscale
.

Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLINTON A BROOKS/Primary Examiner, Art Unit 1622